                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 LISA HAMILTON,                                 )
                                                )
        Plaintiff,                              )
                                                )        NO. 3:18-cv-1309
v.                                              )        JUDGE RICHARDSON
                                                )
ANDREW W. SAUL, Commissioner of                 )
Social Security Administration,                 )
                                                )
        Defendant.                              )


                          ORDER AND MEMORANDUM OPINION

        Pending before the Court are a Report and Recommendation (“R&R”) of the Magistrate

Judge (Docket No. 21), Objections filed by Plaintiff (Docket No. 22), and a response to the

Objections filed by Defendant. (Doc. No. 23).

        When a magistrate judge issues a report and recommendation regarding a dispositive

pretrial matter, the district court must review de novo any portion of the report and

recommendation to which a proper objection is made. Fed. R. Civ. P. 72(b)(3). The district judge

may accept, reject, or modify the recommended disposition, review further evidence, or return the

matter to the magistrate judge with instructions. Id.

        Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b)(3), the Court has reviewed

de novo the R&R, the Objections, the response, and the file. For the reasons set forth herein, the

Objections of the Plaintiff are overruled, and the R&R is adopted and approved.

        Accordingly, Plaintiff’s Motion for Judgment upon the Administrative Record (Doc. No.

17) is DENIED, and the decision of the Social Security Administration is AFFIRMED.




     Case 3:18-cv-01309 Document 24 Filed 06/10/20 Page 1 of 10 PageID #: 579
                                        BACKGROUND

       The Court need not repeat the entire factual and procedural background, as it is aptly set

forth in the R&R. In summary, Plaintiff filed a Title II application for disability benefits on May

9, 2016, alleging disability beginning August 15, 2014. She listed the physical or mental conditions

that limited her ability to work as follows: “Bulging Disc in my Lower Back. Can’t Stand on flat

feet, Legs, Ankles and Knees. High and Low High Blood Pressure. Hot Flashes in days and Hot

flashes at night. Can’t Sleep good. Headaches & U.T.” (Doc. No. 15 at 166).1 Plaintiff appeals

from a decision of an Administrative Law Judge (“ALJ”) that denied her claim for disability

benefits.

       Plaintiff has filed two objections to the ALJ’s decision: (1) the ALJ’s evaluation of the

opinion evidence from Plaintiff’s treating physician, Dr. McKinney, is not substantially supported

by the record; and (1) the ALJ’s evaluation of Plaintiff’s subjective complaints are not supported

by substantial evidence. (Doc. No. 22). In accordance with Fed. R. Civ. P. 72(b)(3), the Court will

review de novo these two specific objections and the portions of the R&R and ALJ’s decision to

which those objections relate.

                                           ANALYSIS

       The critical questions before the district court in reviewing a decision by an ALJ is whether

the ALJ’s determination was supported by substantial evidence and whether the ALJ applied the

correct legal standards. Shelton v. Saul, No. 2:18-cv-00093, 2020 WL 1284628, at *2 (M.D. Tenn.

Mar. 18, 2020) (citing 42 U.S.C. § 405(g)). The court conducts its review under a “highly



1
  The Administrative Record (“AR”) is filed at Docket No. 15. The page numbers cited herein are
the page numbers placed at the bottom of each page by the Court’s docketing system (“Page ___
of 448”).
                                                2



    Case 3:18-cv-01309 Document 24 Filed 06/10/20 Page 2 of 10 PageID #: 580
deferential,” substantial-evidence standard. Jones v. Berryhill, 392 F. Supp. 3d 831, 838 (M.D.

Tenn. 2019). The phrase “substantial evidence” is a “term of art” used throughout administrative

law to describe how courts are to review agency factfinding. Biestek v. Berryhill, --- U.S. ---, 139

S. Ct. 1148, 1154 (2019), cited in Jones at 838.

       Under the “substantial evidence” standard, a court looks to an existing administrative

record and asks whether it contains “sufficient evidence” to support the agency’s factual

determinations. Biestek, 139 S. Ct. at 1154. And, whatever the meaning of “substantial” in other

contexts, the threshold for such evidentiary sufficiency is not high. Id. Substantial evidence is

“more than a mere scintilla” and means only such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. Id., cited in Shelton, 2020 WL 1284628, at *2. The

standard, by all accounts, amounts to “less than a preponderance of the evidence,” and is met even

if the record could reasonably support the opposite conclusion. Brown v. Comm’r of Soc. Sec., ---

F. App’x ---, 2020 WL 2768857, at *3 (6th Cir. 2020).

       A. Objection 1 – ALJ’s Treatment of Dr. McKinney’s Opinion

       An ALJ must give the opinion of a “treating physician” (one who has an ongoing treatment

relationship with the claimant) controlling weight if it is well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in the case record. Brown, 2020 WL 2768857, at *3. Where the treating physician’s

opinion is contrary to substantial evidence in the record, the ALJ determines how to weigh that

opinion by considering a number of factors, including the length of the treatment relationship, the

frequency of examination, the nature and extent of the treatment relationship, supportability of the

opinion, consistency of the opinion with the record as a whole, and any specialization of the



                                                   3



   Case 3:18-cv-01309 Document 24 Filed 06/10/20 Page 3 of 10 PageID #: 581
treating physician. Id.2 The ALJ must give good reasons regarding its weighing of the treating

physician’s opinion; that is, reasons supported by the record and “sufficiently specific to make

clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” Id. (quoting Blakeley v. Comm’r of Soc. Sec., 581 F.3d

399, 406-07 (6th Cir. 2009)).

       Here, the ALJ stated that “significant weight is accorded to the opinion of the claimant’s

primary care provider, Dr. McKinney, who opined that Plaintiff could lift and carry up to twenty

pounds occasionally; sit a total of six hours in a workday; stand and walk a total of four hours in

an eight-hour workday; frequently reach, handle, finger, feel, push and pull; frequently operate

foot controls; occasionally climb ramps and stairs but never ladders, ropes or scaffolds;

occasionally balance and never stoop, kneel, crouch and crawl; and should avoid unprotected

heights, moving mechanical parts, operating a motor vehicle, temperature extremes, pulmonary

irritants, humidity and wetness, temperature extremes and vibration.” (Doc. No. 15 at 25).3

       While according “the greatest weight to these opinions,” the ALJ found that Dr.

McKinney’s opinions regarding Plaintiff’s ability to perform manipulative tasks was not supported

by the evidence because “there have been no abnormal findings related to the claimants’ upper or

lower extremities that would support these opinions,” and, by Plaintiff’s own statements, she “has

no difficulty in doing tasks that require the use of her hands.” (Id.) Thus, he did give reasons for

according lesser weight to these opinions. Moreover, in his opinion, the ALJ cited to medical



2
 See also 20 C.F.R. § 416.927 for guidance on evaluating opinion evidence for claims filed, as
here, before March 27, 2017.
3
  Dr. McKinney’s “Medical Source Statement of Ability To Do Work-Related Activities
(Physical)” is found at Doc. No. 15, pages 411-416.
                                                4



    Case 3:18-cv-01309 Document 24 Filed 06/10/20 Page 4 of 10 PageID #: 582
records from University Hospital reflecting that the physician found 5/5 strength in all Plaintiff’s

extremities (Doc. No. 15 at 355, 360-62); records from Dr. Richie reflecting that he found normal

strength and sensation in Plaintiff’s lower and upper extremities (Id. at 392-93); MRI results from

August 2015 reflecting “minimal” stenosis and “minimal to mild” stenosis. (Id. at 317); and

records from Dr. McKinney indicating that Plaintiff moved all four extremities well (Id. at 422

and 427). To the extent the ALJ gave lesser weight to Dr. McKinney’s opinion on this issue, he

sufficiently explained his reasons.4

       The ALJ accepted the findings of Dr. McKinney that Plaintiff could sit a total of six hours

in a workday and could stand and walk a total of four hours in an eight-hour workday, but he

accorded little weight to Dr. McKinney’s opinion that Plaintiff could sit only two hours at one

time, stand only two hours at one time, and walk only thirty minutes at one time, finding that there

“are no significant abnormal examination findings that support these limitations.” (Id.) For

example, in explaining the particular medical or clinical findings that supported his assessment or

limitations on Sitting/Standing/Walking, Dr. McKinney stated that Plaintiff has osteoarthritis of

the knee and back, “mild to moderate.” (Doc. No. 15 at 412).

       Plaintiff specifically objects to the fact that neither the ALJ nor Defendant has

acknowledged Plaintiff’s testimony that she had been a patient of Dr. McKinney’s since the age




4
  The Court notes that although the ALJ states that Dr. McKinney’s opinion regarding Plaintiff’s
ability to perform manipulative tasks is not supported by the evidence, he nonetheless includes, as
part of his findings concerning Plaintiff’s residual functional capacity, Dr. McKinney’s
recommendation that Plaintiff can “frequently” reach, handle, finger, feel and push/pull in his
finding concerning Plaintiff’s residual functional capacity. (Doc. No. 15 at 21).

                                                 5



    Case 3:18-cv-01309 Document 24 Filed 06/10/20 Page 5 of 10 PageID #: 583
of 16. (Doc. No. 22 at 2).5 She cites to Defendant’s response to her Motion for Judgment Upon the

Administrative Record, where Defendant argues that Dr. McKinney had seen Plaintiff on only a

“few occasions,” but that argument comes from Defendant’s brief, not from the findings of the

ALJ. The ALJ, as Defendant notes (Doc. No. 19 at 7), analyzed Dr. McKinney’s opinion in a

manner consistent with the evaluation of a treating physician opinion. Indeed, the ALJ stated that

he accorded “the greatest weight” to the opinions of Dr. McKinney, except as to the two opinions

noted above (manipulative tasks and time sitting, standing and walking at one time), which he

found to be unsupported by the medical evidence in the record. There is no indication that the ALJ

“proceeded to discount the treating physician opinion” as Plaintiff asserts, because of the small

(according to Defendant) number of times Plaintiff had seen this physician.

       Plaintiff asserts that her “central contention” is that Dr. McKinney is a “treating physician”

whose opinion is entitled to controlling weight. (Doc. No. 22 at 2). The ALJ did not dispute that

Dr. McKinney was a “treating physician” or proceed as if Dr. McKinney was not a “treating

physician.” And the ALJ gave “the greatest weight” to Dr. McKinney’s opinions that were

supported by substantial evidence in the record.6 He explained his reasons for giving lesser weight

to these two opinions of Dr. McKinney. Plaintiff’s objection as to this issue is overruled.




5
  As noted above, where the treating physician’s opinion is contrary to substantial evidence in the
record, the length of the treatment relationship is one factor for the ALJ to consider in determining
the weight to give the treating physician’s opinion. Brown, 2020 WL 2768857, at *3.
6
  The federal regulation applicable to Plaintiff’s case states that the Social Security Administration
will give controlling weight to a treating physician’s medical opinion on the nature and severity of
a claimant’s impairments if it finds that opinion “is well-supported by medically acceptable clinical
and laboratory diagnostic techniques and is not inconsistent with other substantial evidence” in the
claimant’s case record. 20 C.F.R. § 416.927(c)(2).
                                                   6



    Case 3:18-cv-01309 Document 24 Filed 06/10/20 Page 6 of 10 PageID #: 584
       B. Objection 2 – ALJ’s Treatment of Plaintiff’s Subjective Complaints

       The ALJ stated that “the functional restrictions alleged by the claimant have been found to

be disproportionate to the clinical findings.” (Doc. No. 15 at 25). He stated that Plaintiff’s

“subjective complaints have been accepted, as far as they were supported by the objective evidence

and record as a whole.” (Id. at 26). He reported that he had “considered all the symptoms and the

extent to which these symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence.” (Id. at 21). He cited the two-step process required in

considering a claimant’s symptoms: (1) determining whether there is an underlying medically

determinable physical or mental impairment that could reasonably be expected to produce the

claimant’s pain or other symptoms; and (2) evaluating the intensity, persistence, and limiting

effects of the claimant’s symptoms to determine the extent to which they limit the claimant’s

functional limitations. (Id.) He acknowledged that whenever statements about the intensity,

persistence, and functionally limiting effects of pain or other symptoms are not substantiated by

objective medical evidence, he must consider other evidence in the record to determine whether

Plaintiff’s symptoms limit her ability to do work-related activities. (Id.)

       Although the ALJ found that Plaintiff’s underlying medically determinable physical

impairment could reasonably be expected to cause the alleged symptoms, he determined that

Plaintiff’s statements about the intensity, persistence and limiting effects of these symptoms were

not entirely consistent with the medical and other evidence in the record. (Doc. No. 15 at 22).

Plaintiff specifically contends that neither the ALJ nor the Magistrate Judge has cited which

medical evidence in the record was inconsistent with Plaintiff’s subjective complaints. But see

R&R at 11-15 and Doc. No. 15 at 22-24.



                                                  7



   Case 3:18-cv-01309 Document 24 Filed 06/10/20 Page 7 of 10 PageID #: 585
       The ALJ found that, while Plaintiff was a sincere witness, the objective medical evidence

failed to support the extreme limitations she alleged. (Doc. No. 15 at 24). He cited to medical

records that reflected Plaintiff’s reporting of her pain to be no more than moderate; range of motion

testing that has been normal throughout the record; reports of normal gait throughout her record;

to an MRI of her lumbar spine that showed “minimal to mild” facet arthropathy with no significant

stenosis; and to Plaintiff’s minimal treatment, which was almost exclusively general refills for pain

medications. (Id).

       In addition, the ALJ cited to an October 17, 2014 medical record from University Hospital,

where Plaintiff presented with shortness of breath, blood pressure problems, and weakness with

hot flashes. (Doc. No. 15 at 22). Those records are found at Doc. No. 15, pp. 358-378. At that time,

Plaintiff reported no associated back pain, and an examination revealed motor strength of 5/5 for

all Plaintiff’s extremities, normal gait, full range of motion of Plaintiff’s neck, and normal range

of motion for her back. (Id. at 360-62). These records are not consistent with Plaintiff’s

descriptions of the nature and severity of her symptoms.

       The ALJ also cited to a November 3, 2014 medical record from University Hospital

concerning Plaintiff’s visit to the emergency room for a migraine headache. (Doc. No. 15 at 22).

Those records reveal that she again had normal range of motion and normal strength. As for her

back, the medical notes state “No spinal tenderness. No costovertebral tenderness. Full range of

motion.” (Id. at 355). The records also reflect motor strength of 5/5 in all extremities. (Id.) This

record does not support the severity of Plaintiff’s symptoms as reflected in her testimony and

subjective complaints.

       The ALJ also cited to January 2015 medical records from Family Medical that indicate that

Plaintiff presented with lumbar region pain which she described as moderate in severity and
                                                 8



   Case 3:18-cv-01309 Document 24 Filed 06/10/20 Page 8 of 10 PageID #: 586
radiating into the right leg. (Doc. No. 15 at 382). Physical examination revealed that her cervical

range of motion was within normal limits and there was no spinal tenderness or misalignment, but

she had a decrease in range of motion for the lumbar spine, and there was mild paraspinal muscle

spasm and a positive straight leg raise. (Id. at 384).

       Next, the ALJ noted an April 18, 2015 medical record in which Plaintiff’s range of motion

in the cervical and lumbar spine was normal and full and her gait was steady. (Doc. No. 15 at 23

and 326). An August 24, 2015 MRI of Plaintiff’s lumbar spine reflected L4-L5 facet arthropathy

causing minimal left foraminal stenosis and a L5-S1 posterior disc bulge and facet arthropathy

producing minimal to mild bilateral foraminal stenosis. (Id. at 317).

       On September 29, 2015, Plaintiff was evaluated by Dr. Lucas Richie for low back pain.

His records reflect that Plaintiff reported a “constant aching and throbbing pain most aggravated

by prolonged standing, prolonged sitting, walking, forward bending, lifting and sleeping.” (Doc.

No. 15 at 390). Plaintiff also complained of knee pain, ankle pain, and foot pain but denied

numbness, tingling or weakness. (Id.) Physical examination on this visit revealed full and painless

range of motion of her cervical spine and full range of motion with normal strength and sensation

in her upper and lower extremities. (Id. at 392-93).

       Dr. McKinney’s August 2016 report reflects that, although she reported low back pain with

radiation to the bilateral lower extremities, Plaintiff moved her extremities well and had a normal

gait with no sensory deficits. (Doc. No. 15 at 405). Dr. McKinney’s assessment on that date was

osteoarthrosis of the knee and osteoarthritis of the spine and chronic pain syndrome. (Id). In his

next report, in April 2017, Dr. McKinney found that Plaintiff was doing well and taking tramadol

for pain with good results. (Id. at 420). His physical exam showed that Plaintiff moved all four

extremities well and had a normal gait. (Id. at 422). His assessment of osteoarthrosis and
                                                  9



   Case 3:18-cv-01309 Document 24 Filed 06/10/20 Page 9 of 10 PageID #: 587
osteoarthritis remained the same. (Id.) Finally, Dr. McKinney’s September 29, 2017 records note

again that Plaintiff is taking tramadol with good relief (id. at 445), moved her extremities well, and

had a normal gait. (Id. at 447). Dr. McKinney noted that Plaintiff still experienced mild pain but

was able to get relief from medicines. (Id.)

       Thus, it is not true that the ALJ failed to identify which medical evidence in the record was

inconsistent with Plaintiff’s subjective complaints. He accepted Plaintiff’s subjective complaints

as far as they were supported by the objective evidence and the record as a whole, and he identified

those portions of the record that were inconsistent with Plaintiff’s complaints and discounted them

accordingly. Therefore, Plaintiff’s second objection is also overruled.

                                          CONCLUSION

       Plaintiff’s Objections are overruled, and the R&R of the Magistrate Judge is adopted and

approved. Accordingly, Plaintiff’s Motion for Judgment upon the Administrative Record is

DENIED, the decision of the Commissioner of the Social Security Administration is

AFFIRMED, and this action is DISMISSED. The Clerk is directed to close this file. This Order

shall constitute the final judgment for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.



                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 10



   Case 3:18-cv-01309 Document 24 Filed 06/10/20 Page 10 of 10 PageID #: 588
